Citation Nr: 0029463	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-23 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
October 1995.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 1999 RO decision which granted 
an increased rating, from 10 percent to 30 percent, for 
migraine headaches, and denied an increase in a 30 percent 
rating for PTSD.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to various symptoms.  

2.  The veteran's service-connected migraine headaches are 
manifested by prostrating attacks occurring on an average of 
once a month over the last several months, and despite the 
headaches she has been able to attend school full-time, 
maintain employment, and volunteer her time at a local 
veterans service organization.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from December 
1990 to October 1995.  Service medical records reflect that 
she received treatment for migraines.  She also received 
psychiatric treatment and had various diagnoses including a 
personality disorder and an adjustment disorder with 
depression.  Late in her treatment she alleged she had 
earlier been the victim of a sexual assault aboard her ship, 
although she had not reported the incident.  She was 
discharged from service (with severance pay) due to 
psychiatric disability.  

On VA examinations in June 1996, the veteran reported that 
she worked full-time in an institution for emotionally 
disturbed adolescent girls.  On a neurological examination, 
she described having three to four headaches a week, which 
could be severe but through which she was able to continue 
working.  The diagnosis was migraine syndrome, coming three 
to four times per week and lasting from one to six hours.  
The examiner commented that she could not drive during a 
migraine but could usually function at work at a reduced 
level.  On a psychiatric examination, the veteran described 
nightmares, a temper, and repeated dreams related to a sexual 
assault in service and her incapacity to function.  The 
diagnosis, in pertinent part, was PTSD, and the Global 
Assessment of Functioning (GAF) scale score was 35 currently 
and 40 in the past year.  

In a July 1996 decision, the RO granted service connection 
for PTSD (with a 30 percent rating) and migraine headaches 
(with a 10 percent rating).  

VA outpatient records from December 1997 to May 1998 reflect 
that the veteran received psychotherapy and that her 
condition appeared fairly stable.  In March 1998, she 
appeared to be in a more "hyper" state due to increased 
stressors in her life.  A doctor found her mental status to 
be unremarkable and prescribed medication for her anxiety.  
The diagnosis was PTSD, with a current GAF score of 65.  
Later in March 1998, the veteran appeared more relaxed, and 
she reported positive effects from her medication.  In April 
1998, she notified the VA by phone that she was feeling very 
upset and was in need of help.  She related that a local gang 
set fire to her garage and that the incident triggered her 
PTSD.  She denied suicidal thoughts, and her speech was 
anxious and tearful.  In May 1998, she was doing somewhat 
better, although she still felt more anxious, especially at 
night.  

In May 1998, the veteran was hospitalized at the VA for 
increasing depressive symptoms.  She reported that some 
neighborhood children had recently set her garage on fire and 
that she consequently had felt unsafe at home and on the job.  
She stated she also felt stressed by her work situation 
(working in a program for emotionally disturbed teenaged 
girls).  She reported she felt the arson incident was not 
directed at her personally, but she expressed some anger at 
the situation.  On a mental status examination, she was 
casually dressed, coherent, and articulate.  She complained 
of some sleeping difficulty.  Her mood was depressed and her 
affect was tearful.  She admitted to some intermittent 
suicidal ideation but denied any specific plans.  While in 
the hospital, she was started on anti-depressant medication.  
It was also noted that she took preventative medication for 
migraines.  She was discharged from the hospital after four 
days with diagnoses of PTSD and nicotine dependence, and the 
GAF score was 50 at the time of admission and 60 in the past 
year.  The veteran was felt to be competent and employable, 
and her condition at discharge was improved.  

VA outpatient records show that in May 1998, one week after 
her hospital discharge, the veteran believed her 
psychological condition had improved, and she reported the 
medication was helping to control her symptoms of depression.  
Her mental status was noted to be stable.  Her only complaint 
was increased sleep due to medication she was taking for 
migraines.  In June 1998, she reported her mood was good, and 
there was no evidence of tears or loss of control.  She also 
reported that her headaches had increased in frequency and 
intensity in the previous few months.  She noted that her 
migraines occurred on a regular basis and were controlled by 
medications.   In July 1998, she had a migraine during her 
psychotherapy session, and it was noted to be affecting her 
left eye and her ability to tolerate the lights in the 
office. 

In July 1998, the veteran filed claims for an increased 
rating for her service-connected PTSD and migraine headaches.  

VA outpatient records show that in late July 1998 the veteran 
reported continued sleep problems and feeling lost without 
school or a job to focus upon.  Her current GAF score was 53.  
Also in late July 1998, she was evaluated prior to inclusion 
in a women veteran's psychotherapy group.  An examination 
revealed her affect was broad although she described a 
depressed mood.  Her speech was logical, relevant, and free 
of any signs of a psychotic process.  She denied current 
suicidal/homicidal ideation.  She reported that a recent 
incident of vandalism on her property resulted in an increase 
in disturbing nightmares and an intensification of personal 
safety issues, which the veteran linked to a military service 
incident involving a sexual assault.  The diagnoses were mild 
to moderate symptoms of PTSD and a possible depressive 
disorder.  The veteran stated that in her current 
psychological condition she believed she was unable to hold a 
job, which the evaluator found "striking" in view of her 
history of a higher level of functioning (the evaluator felt 
the veteran might be adopting the identity of a disabled 
veteran, which was a potential subject to be addressed in 
psychotherapy).  In September 1998, she reported that her 
headaches were about the same.  She also noted that she did 
not intend to return to work at that time but would 
concentrate on school and renovating her home.  Later in 
September 1998, she reported enjoying her classes and having 
agreed to work for her old employer due to staffing problems.  
In October 1998, the veteran reported a history of migraines 
(1-2 per week) on the left side of the head and left eye, 
with photophobia and restlessness but no nausea.  She took 
medication for migraines.  It was also noted that she took 
anti-depressant medication.  The pertinent diagnoses were 
depression and migraine.  Also in October 1998, it was noted 
that her mental status was stable and that she had done well 
that quarter, that is, in regard to school and her ability to 
negotiate a job that fit her other responsibilities and gave 
her self worth.  The GAF score was 53.  

On a November 1998 VA neurological examination, the veteran 
reported that her migraine headaches were severe once or 
twice a month and lasted for several hours to three days.  
She stated they appeared in the left anterior part of the 
head and left eye and were steady and non-throbbing.  She 
stated that she might have slight nausea and that she was 
very photophobic (she had to keep the left eye closed).  She 
denied any visual hallucinations.  She reported that during a 
severe headache she was unable to read or concentrate and 
that she stayed home and retired to a dark, quiet room.  The 
veteran also reported she experienced a less severe headache 
two to three times a week, which responded well to Darvocet 
(or Midrin in the past).  She reported she took daily aspirin 
and a nighttime medication as a preventative for headaches, 
and she believed those medications had helped to reduce the 
frequency of the headaches by 50 percent.  She refused 
Imitrex injections for severe headaches due to unpleasant 
side effects.  She claimed the smell of cooking spinach or 
beetles precipitated her headaches.  The pertinent diagnosis 
was migraine headaches.  

On a November 1998 VA psychiatric examination, the veteran 
reported she was not working at that time but was attending 
college.  She reported that she received individual 
psychotherapy two to three times a month at the VA, 
participated in a monthly VA PTSD group, and took anti-
depressant medication.  The veteran related that she had 
worked full-time as a residential counselor from 1996 until 
around March or April 1998 when a barn/garage adjacent to her 
home was set on fire by some neighborhood children.  
Reportedly, the incident upset her (she was tearful while 
recounting it), and she essentially quit her job counseling 
emotionally disturbed children but worked on a fill-in basis 
for a few hours a month.  She stated she continued to attend 
school, where she was in her second year with a three-
quarters' full load and doing well.  Regarding her lifestyle, 
the veteran indicated that beyond her school-related 
activities she spent an hour or two each morning volunteering 
as an assistant chaplain at her local VFW post.  She also 
stated that she spent time talking with friends on the phone 
and cooking dinner for her husband and that she enjoyed 
watching television, reading, doing work at the VFW, and 
cross-stitching.  She reported that she was almost always 
anxious, had intermittent insomnia, experienced frequent 
nightmares of a sexual assault, and was mildly agoraphobic.  
She also reported social withdrawal, frequent tearfulness, 
decreased self-esteem and libido, and fatigability.  She 
stated she sometimes had problems with memory and 
concentration.  She admitted to occasional passive suicidal 
ideation but denied any active suicidal ideation.  She denied 
current sad mood, panic attacks, anhedonia, episodes of 
disorientation, any major change in weight or appetite, 
delusions, hallucinations, and homicidal ideation.  

On mental status examination, the veteran was neatly and 
casually dressed, clean, well-groomed, in good contact, and 
cooperative.  She was alert and oriented in all spheres, and 
there was no significant cognitive or memory deficit evident.  
She described her mood as tense and anxious (relating some of 
this to her upcoming physical separation from her husband and 
the fact that she had projects to complete for school).  
Objectively, she appeared anxious and somewhat depressed 
throughout most of the examination.  She was tearful at times 
and smiled at other times.  Her affect was appropriate to 
thought content.  There was no evidence of formal thought 
disorder, delusions, hallucinations, over-determined content, 
pressure of speech, homicidal ideation, or active suicidal 
ideation.  The diagnosis was PTSD with depressive and 
agoraphobic features, and the GAF score was 62 currently and 
65 in the past year.  The veteran was considered competent to 
handle her own funds.  

On a January 1999 VA outpatient record, it was noted that the 
veteran continued to have PTSD symptoms, nightmares, poor 
decision-making, and hypervigilance.  She reported she was 
looking forward to returning to school.  The current GAF 
score was 51.  

In a January 1999 decision, the RO granted an increased 30 
percent rating for migraine headaches, and denied an increase 
in a 30 percent rating for PTSD.  

VA outpatient records show that in March 1999 the veteran 
reported continued migraines and sleep problems.  She also 
indicated that school and work were going well.  In April 
1999, she continued to report PTSD symptoms of poor sleep, 
hypervigilance, anxiety, and depression, and the GAF score 
was 49.  In June 1999, she was seen in the mental health 
clinic to discuss a treatment plan for PTSD.  The GAF score 
then was 49.  In July 1999, it was noted that she had many 
stressful events occur in the past quarter (father's death, 
separation from husband, finances).  The current GAF was 47.  
In September 1999, she was noted to have multiple stresses 
(school, father's recent death, impending divorce, finances) 
but appeared to be coping with them.  The veteran admitted to 
struggling with depression and reported that medication was 
helping her.  A mental status evaluation was "as usual" for 
her, with cheerful presentation and no evidence of problems.  
Later in September 1999, she complained of extreme pain from 
a severe migraine.  She reported her medication did not give 
her any relief.  She complained of nausea, vomiting, and 
sensitivity to light and sound.  Notably, her left eye was 
practically closed.  She stated she felt unsafe to drive in 
order to receive treatment and instead arranged for a ride 
with a volunteer.  In November 1999, the veteran complained 
of increasing migraines (twice a week) and reported she had 
to take three days off in the last two months on account of 
them.  She also reported having been under too much stress 
with her father's death and her divorce.  The assessment was 
migraine, and Imitrex therapy was offered.  

On her November 1999 substantive appeal, the veteran 
contended that her service-connected PTSD and headaches 
resulted in severe social and industrial impairment and that 
increased ratings for the disabilities were therefore 
warranted.  

VA outpatient records show that in January 2000 the veteran 
continued to have PTSD symptoms, including hypervigilance, 
isolation, poor sleep, and anger and trust issues.  The GAF 
score was 47.  In March 2000, she was seen on follow-up visit 
for migraine headaches.  She reported she continued to have 
migraines and had good results with Imitrex.  She stated 
there was no increase in migraine episodes.  In April 2000, 
she reported she was feeling good, and she seemed in control.  
The current GAF score was 47.  Later in April 2000, the 
veteran was seen for a neurological consult for headaches on 
her request to determine employability.  She complained that 
her headaches were occurring more frequently, about two to 
three times a week.  She reported they were associated with 
light-sensitivity, throbbing pain, and occasional nausea.  
She reported that her medication (generic Midrin) was not as 
effective as Midrin and that Imitrex injections have helped 
but that she had to take a nap.  She also stated she took 
aspirin as a prophylaxis.  The diagnosis was migraine 
headaches, and the doctor commented that from the veteran's 
description they seemed severe enough for employment to be 
limited but that he suspected control could be improved with 
a more aggressive prophylactic medication regimen.  He 
started the veteran on a different headache prophylaxis 
(Depakote) and prescribed headache abortive therapy (Imitrex 
tablets).  In May 2000, it was noted the was a full-time 
student and active in the community as an officer in a local 
veterans service organization.  Her diagnosis was PTSD with a 
GAF score of 62.  In June 2000, she appeared psychologically 
to be at baseline, stable, and maintaining well on a current 
treatment plan.  She also appeared happy and relieved to have 
completed her college degree.  The assessment was improvement 
in overall presentation, with a GAF score to be increased.  
In August 2000, the veteran reported she used Imitrex 1-2 
times a week with good effect for headaches.  

II.  Analysis

The veteran contends that her service-connected PTSD and 
migraine headaches are more disabling than reflected by the 
ratings assigned by the RO.  The Board is satisfied that all 
relevant evidence has been properly developed, and that no 
further development is required to comply with the duty to 
assist her mandated by 38 U.S.C.A. § 5107(a). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  




A.  PTSD

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran contends that her service-connected PTSD is more 
disabling than is reflected by her 30 percent rating.  
However, after consideration of all evidence of record, the 
Board concludes that the veteran's PTSD is not more than 30 
percent disabling and does not meet the rating criteria for a 
50 percent rating under the regulations.  The medical 
evidence shows that she regularly attended psychotherapy at 
the VA.  Her mental status was unremarkable in March 1998 and 
her diagnosis was PTSD with a GAF score of 65.  In April 
1998, she became upset over an arson incident involving her 
garage and felt more anxious.  Consequently, she was 
hospitalized for four days at the VA in May 1998 because she 
had felt unsafe at home and stressed by her work situation.  
She was discharged from the hospital with a diagnosis of PTSD 
and a GAF score of 50 (at admission) and 60 (in the past 
year).  Outpatient records after her hospitalization show her 
psychological condition had improved.  In July 1998, she 
underwent a psychological evaluation at the VA, and the 
examination revealed a broad affect (despite the veteran's 
description of a depressed mood) and speech that was logical 
and relevant.  Although the veteran believed that her 
psychological condition prevented her from maintaining a job 
at that point, the evaluator found such belief to be 
"striking" in view of the veteran's history of a higher 
level of functioning.  The diagnosis included mild to 
moderate symptoms of PTSD.  In September 1998, the veteran 
was enjoying her classes and was again working for her old 
employer.  A month later, her mental status was stable (the 
GAF score was 53), and it was noted the veteran had done well 
in regard to school and her ability to negotiate a job that 
fit her other responsibilities.

The veteran underwent a VA examination in November 1998.  She 
reportedly had worked full-time as a counselor from 1996 
until March or April 1998 when an arson incident on her 
property upset her (she continued to attend school at that 
time but only worked on a fill-in basis a few hours a month).  
She related that she also volunteered her time at a local 
veterans service organization, spent time on the phone with 
friends, and cooked meals for her husband.  The examination 
revealed she was alert and oriented and had no cognitive or 
memory deficits.  Although she was objectively anxious and 
somewhat depressed, she related that some of her tense and 
anxious mood was due to an upcoming physical separation from 
her husband and projects she had to complete for school.  Her 
affect was appropriate to thought content, and there was no 
evidence of formal thought disorder or pressure of speech.  
The diagnosis was PTSD with depressive and agoraphobic 
features, and the GAF score was 62 (currently) and 65 (in the 
past year).  

Since the examination, the veteran continued to receive VA 
treatment for PTSD symptoms, which included nightmares, poor 
decision-making, and hypervigilance.  In January 1999, the 
GAF score was 51.  In March 1999, she reported school and 
work were going well.  Soon thereafter, the veteran had many 
stressful events occur (father's death, separation from 
husband, finances), and her GAF scores declined somewhat to 
49 and 47.  Nevertheless, in September 1999, it was noted she 
was coping with her multiple stresses with help from 
medication.  She was treated for PTSD symptoms in January 
2000 and the GAF score was 47.  In April 2000, she was 
feeling good and seemed in control.  In May 2000, she 
continued to attend school full-time and stay active in the 
community as an officer in a local veterans service 
organization.  Her diagnosis was PTSD, and the GAF score was 
62.  In June 2000, she appeared psychologically stable and 
maintaining well on her current treatment plan.  She was also 
happy and relieved to have earned a college degree.  In the 
assessment, improvement in overall presentation was noted.

As shown, the reported GAF scores vary and suggest mild to 
serious impairment.  It is noted, however, that an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126 (1999); VAOPGCPREC 10-95.  That 
is, the disability rating depends on evaluation of all the 
evidence.  At any rate, the period of time when the veteran's 
GAF score was 50 or below (i.e., at least serious symptoms) 
coincided with stressful events in her life (father's death, 
separation from husband, finances) and psychiatric impairment 
was not specifically related to the veteran's service-
connected PTSD.   

The recent medical evidence reflects few of the symptoms 
which typify 50 percent disability under the rating criteria.  
For instance, there is no evidence of affect, circumstantial 
(or circumlocutory or stereotyped) speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands; impairment of short- and long-term memory, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
record clearly shows that the recent clinical findings are 
more consistent with the rating criteria for a 30 percent 
rating, that is, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms.  
Although the veteran was primarily affected by depression and 
anxiety, she generally functioned pretty well in social, 
occupational, and school environments.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 30 percent for PTSD.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim for an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Migraine Headaches

The veteran's migraine headaches are currently rated as 30 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 for migraine.  Under this code, migraine with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrants a 30 
percent rating, and migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrants a 50 percent rating.  

The medical evidence shows that on VA examinations in June 
1996 the veteran reported three to four headaches a week but 
stated that despite them she was able to continue working at 
an institution for emotionally disturbed adolescent girls (as 
a counselor).  She resigned from her job in the spring of 
1998 (for reasons unrelated to her headaches) but still 
worked on a fill-in basis for a few hours a month.  VA 
hospital records in May 1998 noted that she took preventative 
medication for migraines.  In June 1998, she reported her 
migraines had increased in frequency and intensity in recent 
months, occurring on a regular basis, but noted that they 
were controlled by medications.  In July 1998, she had a 
migraine during psychotherapy, which involved photophobia.  
In September 1998, she agreed to work again for her old 
employer.  In October 1998, she reported a history of 
migraines (1-2 per week) associated with photophobia and 
restlessness, for which she took medication.  On a November 
1998 VA examination, she reported severe migraine headaches 
once or twice a month, lasting for several hours to three 
days and requiring her to stay home and retire to a quiet, 
dark room.  (She also reported less severe headaches two to 
three times a week, which responded well to medication.)  She 
took daily aspirin and nighttime medication to prevent 
headaches, which she claimed reduced the frequency of her 
headaches by 50 percent.  In March 1999, she reported that 
her migraines continued, but she also continued to attend 
school and maintain employment in spite of her headaches.  In 
September 1999, she reported a severe migraine which did not 
respond to medication, and in November 1999 she complained of 
increasing migraines (two a week) which had caused her to 
take three days off in the previous two months.  Notably, at 
that time, she was under the stress of her father's recent 
death and an impending divorce from her husband.  Imitrex 
therapy was prescribed (which she had previously declined), 
and in March 2000 she reported good results and no increase 
in migraine episodes on the medication.  

On an April 2000 VA neurological consultation to determine 
the veteran's employability status in view of her migraines, 
the doctor commented that from the veteran's description of 
her headaches (that is, occurring about two to three times a 
week, with some relief from Imitrex injections) they seemed 
severe enough to limit her employment.  However, he felt she 
could improve control with more aggressive prophylactic 
medication, and he prescribed a different headache 
prophylaxis (Depakote) and abortive therapy (Imitrex 
tablets).  In the meantime, the veteran continued to attend 
school full-time (until her graduation in the spring of 
2000), work, and serve as an officer in a local veterans 
service organization on a volunteer basis.  In August 2000, 
she reported that use of Imitrex one or two times a week had 
a good effect on her headaches.  

This medical evidence demonstrates frequent headaches which 
require prescription medication.  The headaches are also 
described as prostrating at times, apparently occurring at 
least once a month over a period of time, which is reflective 
of the criteria for a 30 percent rating under Code 8100.  The 
evidence, however, does not show that the service-connected 
migraine headaches meet the criteria for a 50 percent rating.  
Despite the veteran's claim that her headaches have resulted 
in severe social and industrial impairment, in recent years 
she has attended school full-time, maintained employment as a 
counselor, and volunteered her time at a local veterans 
service organization.  There is no evidence that her 
headaches are of such intensity and frequency that they are 
productive of severe economic inadaptability under Code 8100.  

In sum, the preponderance of the evidence is against a rating 
in excess of 30 percent for migraine headaches.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim for 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

An increased rating for PTSD is denied.  

An increased rating for migraine headaches is denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


